                                                                            Case 2:20-cv-01522-JCM-DJA Document 1 Filed 08/18/20 Page 1 of 11




                                                                      David Krieger, Esq.
                                                                  1
                                                                      Nevada Bar No. 9086
                                                                  2   Shawn Miller, Esq.
                                                                  3
                                                                      Nevada Bar No. 7825
                                                                      KRIEGER LAW GROUP, LLC
                                                                  4   2850 W. Horizon Ridge Parkway
                                                                  5   Suite 200
                                                                      Henderson, Nevada 89052
                                                                  6
                                                                      Phone: (702) 848-3855
                                                                  7   Email: dkrieger@kriegerlawgroup.com
                                                                      Email: smiller@kriegerlawgroup.com
                                                                  8

                                                                  9   Attorney for Plaintiff
                                                                 10
                                                                      David Olesczuk

                                                                 11                        UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                                                                  :   Civil Action No.:
                                                                 14   DAVID OLESCZUK,                             :
                                                                                                                  :
                                                                 15
                                                                                          Plaintiff,              :   COMPLAINT FOR DAMAGES
                                                                 16          v.                                   :   PURSUANT TO THE FAIR
                                                                 17                                               :   CREDIT REPORTING ACT, 15
                                                                      TOYOTA MOTOR CREDIT                         :   U.S.C. § 1681, ET SEQ.
                                                                 18   CORPORATION,                                :
                                                                 19                                               :   JURY TRIAL DEMANDED
                                                                                          Defendants.             :
                                                                 20
                                                                                                                  :
                                                                 21                                     INTRODUCTION
                                                                 22      1. The United States Congress has found the banking system is dependent upon
                                                                 23
                                                                            fair and accurate credit reporting. Inaccurate credit reports directly impair the
                                                                 24

                                                                 25         efficiency of the banking system, and unfair credit reporting methods
                                                                 26
                                                                            undermine the public confidence, which is essential to the continued
                                                                 27
                                                                            functioning of the banking system. Congress enacted the Fair Credit
                                                                 28
                                                                        Case 2:20-cv-01522-JCM-DJA Document 1 Filed 08/18/20 Page 2 of 11




                                                                         Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to ensure fair and accurate
                                                                  1

                                                                  2      reporting, promote efficiency in the banking system, and protect consumer
                                                                  3
                                                                         privacy. The FCRA seeks to ensure consumer reporting agencies exercise
                                                                  4

                                                                  5      their grave responsibilities with fairness, impartiality, and a respect for the
                                                                  6
                                                                         consumer’s right to privacy because consumer reporting agencies have
                                                                  7
                                                                         assumed such a vital role in assembling and evaluating consumer credit and
                                                                  8

                                                                  9      other information on consumers. The FCRA also imposes duties on the
                                                                 10
                                                                         sources that provide credit information to credit reporting agencies, called
                                                                 11
                                                                         “furnishers.”
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      2. Through a tightly wound set of procedural protections, the FCRA protects
                                                                 14
                                                                         consumers from the material risk of harms that otherwise flow from inaccurate
                                                                 15

                                                                 16      reporting. Thus, through the FCRA, Congress struck a balance between the
                                                                 17
                                                                         credit industry’s desire to base credit decisions on accurate information, and
                                                                 18

                                                                 19      consumers’ substantive right to protection from damage to reputation, shame,
                                                                 20
                                                                         mortification, and the emotional distress that naturally follows from
                                                                 21
                                                                         inaccurate reporting of a consumer’s fidelity to his or her financial
                                                                 22

                                                                 23      obligations.
                                                                 24
                                                                      3. David Olesczuk (“Plaintiff”), by Plaintiff’s attorneys, brings this action
                                                                 25

                                                                 26      against TOYOTA MOTOR CREDIT CORPORATION (“Toyota” or
                                                                 27
                                                                         “Defendant”) for violations of the FCRA, as set forth below.
                                                                 28
                                                                         Case 2:20-cv-01522-JCM-DJA Document 1 Filed 08/18/20 Page 3 of 11




                                                                                                    JURISDICTION AND VENUE
                                                                  1

                                                                  2
                                                                      4. This Court has federal question jurisdiction because this case arises out of

                                                                  3       violations of the FCRA. 15 U.S.C. § 1681 et seq.; 28 U.S.C. § 1331; Smith v.
                                                                  4
                                                                          Community Lending, Inc., 773 F.Supp.2d 941, 946 (D. Nev. 2011).
                                                                  5

                                                                  6   5. Venue is proper in the United States District Court for the District of Nevada
                                                                  7
                                                                          pursuant to 28 U.S.C. § 1391(b) because Plaintiff is a resident of Clark
                                                                  8

                                                                  9
                                                                          County, Nevada and because Defendant is subject to personal jurisdiction in

                                                                 10       Clark County, Nevada; conducts business in Clark County, Nevada; the
                                                                 11
                                                                          events giving rise to this action occurred in Clark County, Nevada; and
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12

                                                                          Defendant is registered with the Nevada Secretary of State as a foreign limited
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                          liability company and has appointed a registered agent in Nevada.
                                                                 15

                                                                 16
                                                                                                          PARTIES

                                                                 17
                                                                      6. Plaintiff is a natural person residing in the County of Clark, State of Nevada. In

                                                                 18       addition, Plaintiff is a “consumer” as that term is defined by 15 U.S.C. §
                                                                 19
                                                                          1681a(c).
                                                                 20

                                                                 21   7. Toyota is a corporation doing business in the State of Nevada.
                                                                 22
                                                                      8. Toyota is a “user” as that term is intended under the FCRA. Anyone receiving
                                                                 23

                                                                 24
                                                                          a consumer report and applying it to a consumer is a user and must comply

                                                                 25       with the FCRA whether the user obtains or uses the report directly or
                                                                 26
                                                                          indirectly. Ross v. Res-Care, Inc., 2012 WL 3096093 (W.D. Ken. July 30,
                                                                 27

                                                                 28       2012).
                                                                         Case 2:20-cv-01522-JCM-DJA Document 1 Filed 08/18/20 Page 4 of 11




                                                                      9. Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                                                  1

                                                                  2      includes all agents, employees, officers, members, directors, heirs, successors,
                                                                  3
                                                                         assigns, principals, trustees, sureties, subrogees, representatives, and insurers
                                                                  4

                                                                  5      of Defendant.
                                                                  6
                                                                             Toyota Impermissibly Pulled Plaintiff’s Credit Information
                                                                  7
                                                                      10. Plaintiff is informed and believes, and thereon alleges, that Toyota acquired
                                                                  8

                                                                  9      Plaintiff’s credit information through an unauthorized inquiry of Plaintiff’s
                                                                 10
                                                                         “consumer report” as that term is defined by 15 U.S.C. 1681a(d)(1).
                                                                 11
                                                                      11. Upon review of Plaintiff’s Equifax credit report dated August 11, 2020, as
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         seen below, Plaintiff discovered that Toyota submitted unauthorized credit
                                                                 14
                                                                         report inquiries to Equifax at a time Plaintiff had no account relationship with,
                                                                 15

                                                                 16      and was not seeking an extension of credit from, Toyota.
                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                        Case 2:20-cv-01522-JCM-DJA Document 1 Filed 08/18/20 Page 5 of 11




                                                                      12. Additionally, as seen below, Toyota submitted unauthorized credit report
                                                                  1

                                                                  2      inquiries to Experian at a time Plaintiff had no account relationship with, and
                                                                  3
                                                                         was not seeking an extension of credit from, Toyota.
                                                                  4

                                                                  5

                                                                  6

                                                                  7

                                                                  8

                                                                  9

                                                                 10

                                                                 11   13. However, 15 U.S.C. § 1681b delineates the only permissible uses of, or access
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                         to, consumer reports.
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                      14. Toyota had no permissible use of or access to Plaintiff’s consumer reports.

                                                                 15   15. Toyota’s inquiry of Plaintiff’s consumer report information, without
                                                                 16
                                                                         Plaintiff’s consent, falls outside the scope of any permissible use or access
                                                                 17

                                                                 18      included in 15 U.S.C. § 1681b.
                                                                 19
                                                                      16. Plaintiff had no account or business transaction with Toyota at the time
                                                                 20

                                                                 21      Toyota requested Plaintiff’s credit information.

                                                                 22   17. Because Plaintiff had no account relationship with Toyota, Toyota had no
                                                                 23
                                                                         legitimate business need for the information.
                                                                 24

                                                                 25   18. Toyota accessed Plaintiff’s credit report without consent or knowledge of
                                                                 26
                                                                         Plaintiff.
                                                                 27

                                                                 28
                                                                        Case 2:20-cv-01522-JCM-DJA Document 1 Filed 08/18/20 Page 6 of 11




                                                                      19. Obtaining a report without a permissible purpose constitutes an invasion of a
                                                                  1

                                                                  2      legally protected interest in the confidentiality of Plaintiff’s sensitive personal
                                                                  3
                                                                         information. The harm may be intangible, but is it is very real and concrete.
                                                                  4

                                                                  5   20. The prohibition on impermissible credit “pulls” is also a substantive
                                                                  6
                                                                         provision, not procedural, in that it is a direct protection for the privacy of
                                                                  7
                                                                         Plaintiff’s information.
                                                                  8

                                                                  9   21. Accessing a consumer report without a permissible purpose would be similar
                                                                 10
                                                                         to several common law torts that fall under the umbrella of invasion of
                                                                 11
                                                                         privacy, such as the public disclosure of private facts or intrusion upon
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         seclusion (in this case, intrusion on financial information).
                                                                 14
                                                                      22. Toyota never notified Plaintiff of the illegal and impermissible access.
                                                                 15

                                                                 16   23. Toyota obtained Plaintiff’s credit report and/or credit information under false
                                                                 17
                                                                         pretenses by falsely representing that the purpose of such access was for
                                                                 18

                                                                 19      collection or account review notwithstanding that the account no longer
                                                                 20
                                                                         existed.
                                                                 21
                                                                      24. Toyota willfully and negligently violated the Fair Credit Reporting Act
                                                                 22

                                                                 23      through its above conduct.
                                                                 24
                                                                      25. Specifically, Toyota violated 15 U.S.C. § 1681b by using Plaintiff’s
                                                                 25

                                                                 26      consumer report for an impermissible use that falls outside the scope of 15
                                                                 27
                                                                         U.S.C. § 1681b.
                                                                 28
                                                                        Case 2:20-cv-01522-JCM-DJA Document 1 Filed 08/18/20 Page 7 of 11




                                                                                               FIRST CAUSE OF ACTION
                                                                  1
                                                                                    VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                  2                        15 U.S.C. § 1681 ET SEQ. (FCRA)
                                                                  3
                                                                      26. Plaintiff incorporates by reference all the above paragraphs of this Complaint
                                                                  4

                                                                  5      as though fully stated herein.
                                                                  6
                                                                      27. Plaintiff incorporates by reference all the above paragraphs of this Complaint
                                                                  7
                                                                         as though fully stated herein.
                                                                  8

                                                                  9   28. Obtaining a report without a permissible purpose constitutes an invasion of a
                                                                 10
                                                                         legally protected interest in the confidentiality of Plaintiff’s sensitive personal
                                                                 11
                                                                         information. The harm may be intangible, but it is very real and concrete.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                      29. The prohibition on impermissible credit “pulls” is also a substantive
                                                                 14
                                                                         provision, not procedural, in that it is a direct protection for the privacy of a
                                                                 15

                                                                 16      consumer’s information.
                                                                 17
                                                                      30. Accessing a consumer report without a permissible purpose would be similar
                                                                 18

                                                                 19      to several common law torts that fall under the umbrella of invasion of
                                                                 20
                                                                         privacy, such as the public disclosure of private facts or intrusion upon
                                                                 21
                                                                         seclusion (in this case, intrusion on financial information).
                                                                 22

                                                                 23   31. Toyota’s actions were willful under 15 U.S.C. §§ 1681n because Toyota was
                                                                 24
                                                                         aware of the FCRA’s prohibitions on impermissibly pulling consumers’ credit
                                                                 25

                                                                 26      reports. See Doe v. Sentech Employment Services, Inc., E.D. Mich. May 16,
                                                                 27
                                                                         2016) (citing Singleton v. Domino's Pizza, LLC, 2012 WL 245965, *4 (D. Md.
                                                                 28
                                                                        Case 2:20-cv-01522-JCM-DJA Document 1 Filed 08/18/20 Page 8 of 11




                                                                         Jan. 25, 2012) (“[A]ssertions that a defendant is aware of the FCRA, but failed
                                                                  1

                                                                  2      to comply with its requirements, are sufficient to support an allegation of
                                                                  3
                                                                         willfulness and to avoid dismissal.”).
                                                                  4

                                                                  5   32. Plaintiff suffered an invasion of a legally protected interest when Toyota
                                                                  6
                                                                         accessed Plaintiff’s highly confidential personal information on Plaintiff’s
                                                                  7
                                                                         credit report at a time when Toyota had no right to do so, an invasion of
                                                                  8

                                                                  9      Plaintiff’s right to privacy. The FCRA, through 15 U.S.C. § 1681b, protects
                                                                 10
                                                                         consumers like Plaintiff from this precise behavior.
                                                                 11
                                                                      33. Plaintiff has a common law right to keep personal credit information private.
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         E.g., Samuel D. Warren & Louis D. Brandeis, The Right to Privacy, 4 Harv.
                                                                 14
                                                                         L. Rev. 1155, 193 (1890). Congress sought to further protect that right by
                                                                 15

                                                                 16      enacting the FCRA. Indeed, the common law tort of intrusion upon seclusion
                                                                 17
                                                                         is preempted by the FCRA, and the FCRA expressly provides that Congress
                                                                 18

                                                                 19      made the following finding: “There is a need to insure that consumer reporting
                                                                 20
                                                                         agencies exercise their grave responsibilities with fairness, impartiality and a
                                                                 21
                                                                         respect for the consumer’s right to privacy.” 15 U.S.C. § 1681a(4).
                                                                 22

                                                                 23   34. Plaintiff was affected personally because when Plaintiff’s realized the
                                                                 24
                                                                         behavior of Toyota described above (pulling Plaintiff’s credit report without
                                                                 25

                                                                 26      any authorization), Plaintiff felt his privacy was invaded and that Plaintiff’s
                                                                 27

                                                                 28
                                                                        Case 2:20-cv-01522-JCM-DJA Document 1 Filed 08/18/20 Page 9 of 11




                                                                         personal and private information was disclosed to Toyota, which had no right
                                                                  1

                                                                  2      to Plaintiff’s private information.
                                                                  3
                                                                      35. The injury suffered by Plaintiff is concrete because Toyota’s violation of 15
                                                                  4

                                                                  5      U.S.C. § 1681b caused Plaintiff to suffer an invasion of privacy. In enacting
                                                                  6
                                                                         15 U.S.C. § 1681b, Congress specifically sought to protect consumers from
                                                                  7
                                                                         invasions of privacy and created restrictions on access to consumers’ sensitive
                                                                  8

                                                                  9      financial information in their credit reports.
                                                                 10
                                                                      36. Further, Toyota increased the risk that Plaintiff will be injured if there is a
                                                                 11
                                                                         data breach on Toyota’s computer systems by acquiring additional highly
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                         sensitive information about Plaintiff and saving that information onto its
                                                                 14
                                                                         computer systems. Data breaches are increasingly common (see, e.g., Data
                                                                 15

                                                                 16      Breaches, Krebs, available at http://krebsonsecurity.com/category/data-
                                                                 17
                                                                         breaches/), and financial institutions like Toyota are frequent targets of
                                                                 18

                                                                 19      cybercriminals (see, e.g., The Top 8 Largest Data Breaches in the Financial
                                                                 20
                                                                         Services Industry, Association of Certified Financial Crime Specialists,
                                                                 21
                                                                         available   at   http://www.acfcs.org/the-top-8-largest-data-breaches-in-the-
                                                                 22

                                                                 23      financial-services-industry/).
                                                                 24
                                                                      37. As such, Plaintiff is entitled to the remedies available under 15 U.S.C. §
                                                                 25

                                                                 26      1681n and 15 U.S.C. § 1681o.
                                                                 27
                                                                                                  PRAYER FOR RELIEF
                                                                 28
                                                                            Case 2:20-cv-01522-JCM-DJA Document 1 Filed 08/18/20 Page 10 of 11




                                                                             Plaintiff respectfully requests the Court grant Plaintiff the following relief
                                                                  1

                                                                  2   against Defendant:
                                                                  3
                                                                                                 FIRST CAUSE OF ACTION
                                                                  4                    VIOLATION OF THE FAIR CREDIT REPORTING ACT
                                                                  5                           15 U.S.C. § 1681 ET SEQ. (FCRA)

                                                                            • actual damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                                                  6

                                                                  7

                                                                  8
                                                                            • statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);

                                                                  9         • punitive damages as the Court may allow pursuant to 15 U.S.C. §
                                                                 10
                                                                               1681n(a)(2);
                                                                 11

                                                                            • costs of litigation and reasonable attorney’s fees, pursuant to 15 U.S.C. §
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                               Henderson, Nevada 89052




                                                                 13
                                                                               1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1) against Defendant for each
                                                                 14

                                                                 15            incident of noncompliance of the FCRA; and
                                                                 16
                                                                            • any other relief the Court may deem just and proper.
                                                                 17

                                                                 18

                                                                 19

                                                                 20
                                                                      ///
                                                                 21

                                                                 22

                                                                 23
                                                                      ///
                                                                 24

                                                                 25

                                                                 26   ///
                                                                 27

                                                                 28
                                                                          Case 2:20-cv-01522-JCM-DJA Document 1 Filed 08/18/20 Page 11 of 11




                                                                                                         TRIAL BY JURY
                                                                  1

                                                                  2
                                                                        38. Pursuant to the Seventh Amendment to the Constitution of the United States

                                                                  3        of America, Plaintiff is entitled to, and demands, a trial by jury.
                                                                  4

                                                                  5   Dated: August 18, 2020
                                                                  6

                                                                  7
                                                                                                            Respectfully submitted,

                                                                  8                                         By     /s/ David Krieger, Esq.
                                                                  9                                                David Krieger, Esq.
                                                                                                                   Nevada Bar No. 9086
                                                                 10
                                                                                                                   Shawn Miller, Esq.
                                                                 11                                                Nevada Bar No. 7825
                                                                                                                   KRIEGER LAW GROUP, LLC
KRIEGER LAW GROUP, LLC
                         2850 W. Horizon Ridge Pkwy, Suite 200




                                                                 12
                                                                                                                   2850 W. Horizon Ridge Parkway
                                                                                                                   Suite 200
                               Henderson, Nevada 89052




                                                                 13

                                                                 14
                                                                                                                   Henderson, Nevada 89052
                                                                                                                   Phone: (702) 848-3855
                                                                 15                                                Email: dkrieger@kriegerlawgroup.com
                                                                 16                                                Email: smiller@kriegerlawgroup.com
                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
